Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.



II. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 12/04/2020, in which:claims 1 and 6-8 are amended; and the rejections of the claims are traversed. Claims 1-15 are currently pending and an Office Action on the merits follows. 



III. CLAIM REJECTIONS - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the correction factor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear what “the correction factor” in the claim is referring to because “a correction factor” is not recited previously. For examining purposes “the correction factor” will be read as a “correction coefficient”.  Applicant is required to clarify whether the correction factor is separate from the correction coefficient or the same as the correction coefficient.

Similar to claim 1, claim 6 recites the limitation "the correction factor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear what “the correction factor” in the claim is referring to because “a correction factor” is not recited previously. For examining purposes “the correction factor” will be read as a “correction coefficient”.  Applicant is required to clarify whether the correction factor is separate from the correction coefficient or the same as the correction coefficient.

Similar to claim 1, claim 8 recites the limitation "the correction factor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear what “the correction factor” in the claim is referring to because “a correction factor” is not recited previously. For examining purposes “the correction factor” will be read as a “correction coefficient”.  Applicant is required to clarify whether the correction factor is separate from the correction coefficient or the same as the correction coefficient.

III. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katougi et al. US 20170316754 in view of Rykowski US 8836797.

Consider claim 1.Katougi discloses an electronic device (see fig 1 para 0051 para 0064 system control device 40 can be a personal computer) comprising: 
a communication unit (see fig 1 Para 0065-0066 where system control device is connected to and  communicates with both display device  10 and measuring device  50 para 0064 general purpose personal computer controls display device and measuring device ); 
a storage (Para 0064 storage unit) configured to store a plurality of images obtained by respectively capturing a plurality of display modules (Para 0011 0075 plurality of display devices Para 0109 display device that constitutes a multi display comprising a plurality of display devices. Also see fig 13 para 0031 see fig 18 multi-display) disposed in a display panel of a display apparatus which displays a predetermined image (Para 0066-0067 test image displayed on display and then measured by measurement device and the results are then stored in the system control device 40. Para 0067 image capturing, transmission, storing, and test image switching is done repeatedly until series of operation is completed); and 
a processor (Para 0064 PC includes a processor) configured to: 
obtain a target value (para 0073 referenced data stored in in advance or Para 0076 various methods are used for calculating reference values from measurement data. for example average of measured values of pixels included in a center portion of the display (a portion that includes the center pixel and that covers 20% of the entire display area  may be use as a reference, the average of measured values of pixels at a plurality of predetermined points maybe use as references value or the maximum value, minimum value or the average of measured values of all pixels may be used as the reference value) based on at least one of brightness and color of each of a plurality of sub-pixels constituting a display module from among the plurality of display modules based on the plurality of images (see Para 0075 plurality of display devices 0076 color target values Para 0102 para 0112 user selects among 3 different modes which determine the target values of the pixels fig 11-13, para 0113-0116 describe the three different modes. Also see fig 17. Note: the term “based on” does not limit target to be obtained from the entire display panel because a display module is part of the entire panel), 
obtain a correction coefficient for correcting at least one of the brightness and color of each of the plurality of sub-pixels corresponding to the plurality of displays modules to the target value, wherein all of the plurality of sub-pixels constituting the display panel are corrected by the correction factor (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values.  Para 0086-0088 which describe how the values and coefficient are calculated. Para 0102 perform color unevenness correction process so that the degree of color unevenness correction process so that the degree of associated luminance unevenness suppression of the entire display screen changes in accordance with the mode Para 0105 luminance of entire display screen is decreased. Para 0119 uniformly shifting all pixels to a lower value.), and
 control the communication unit to transmit the calculated correction coefficient to the display apparatus (0058 controller control the display unit to display an image that has been processed by image data processing unit and by the unevenness correction unit on the display unit. Para 102 105 107). 

In the Katougi reference however the calculation are done in the processor of the display and not the processor of the electronic device (PC). 
Rykowski however discloses a system the processing of the computing device performs stores, manages and analyzes display information from the measurement device and determines correction factors for he display (fig 1 col. 3 lines 35-59 lines  60-64 correction factors are supplied to the firmware or software controlling the display. Col. 4 lines 13-25 indicates that in this type of system various component can be further divided into subcomponent or various component and function may be combined and integrated).

Katougi contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Rykowski contains a "comparable" device/method of system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Katougi as modified by Rykowski discloses the electronic device of claim 1, wherein the processor is further configured to calculate a representative value with respect to at least one from among brightness and color of each of the plurality of sub-pixels, and calculate the target value based on the calculated representative value (Katougi Para 0076 average value is the representative value and is used to calculate the references value which, in this case, is target value).

Consider claim 3. Katougi as modified by Rykowski discloses the electronic device of claim 2, further comprising: 
an inputter configured to receive a user command, wherein the processor is further configured to set the target value based on a value inputted through the inputter and the representative value (Katougi para 0012 setting one of the three modes in accordance with an instruction input by the user Para 0156-158 fig 17A level setting UI for inputting and adjustment level between 0 and 1. Para 0159 fig 17B).

Consider claim 4. Katougi as modified by Rykowski discloses the electronic device of claim 1, wherein the image is an image which captures at least one from among the brightness and color of a plurality of sub-pixels constituting the display panel through a colorimeter (Katougi para 0062 colorimeter. Also see Rykowski Col. 3 lines37-38).

Consider claim 5. Katougi as modified by Rykowski discloses the electronic device of claim 1, wherein the display module is implemented as a light emitting diode (LED) module including at least one LED element or an LED cabinet connected with a plurality of LED modules (Katougi fig 9 Para  0105 display LED backlight).

Claim 8 is rejected for similar reasons to claim 1.
Claim 9 is rejected for similar reasons to claim 2.
Claim 10 is rejected for similar reasons to claim 3.
Claim 11 is rejected for similar reasons to claim 4.
Claim 12 is rejected for similar reasons to claim 5.

Consider claim 13. Katougi as modified by Rykowski discloses the electronic device of claim 1, wherein the correction coefficient unifies the brightness and color among each of the display modules for uniformity of the brightness and the color among the plurality of display modules (Katougi abstract luminance unevenness correction and color unevenness correction, Para 0106 0135 eliminating. luminance unevenness and making the entire display screen uniform Para 0114 color unevenness is corrected).


Claim 15 is rejected for similar reasons to claim 13.


2.	Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katougi et al. US 20170316754 in view of Lee et al. 20160163246

Consider claim 6.Katougi discloses a display apparatus (see fig 1 para 0051 display unit para 0060 LCD) comprising: 
a display panel including a plurality of display modules (Para 0011 0075 plurality of display devices Para 0109 display device that constitutes a multi display comprising a plurality of display devices. Also see fig 13 para 0031 see fig 18 multi-display) each of which is composed of a plurality of sub-pixels (Para 0105 LED backlight fig 9 para 0060LCD para 0066 displayed pixels); 
a storage (fig 1 storage 26 para 0054) configured to store a correction coefficient with respect to at least one from among the brightness and color of a plurality of sub-pixels constituting the display panel (Para 0057 color unevenness correct table stored in the storage unit 26); and 
a processor (see fig 1 control unit 25) configured to correct at least one from among the brightness and color of the plurality of the sub-pixels based on the correction coefficient (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated), wherein all of the plurality of subpixels constituting the display panel are corrected by the correction factor ( Para 0102 perform color unevenness correction process so that the degree of color unevenness correction process so that the degree of associated luminance unevenness suppression of the entire display screen changes in accordance with the mode Para 0105 luminance of entire display screen is decreased. Para 0119 uniformly shifting all pixels to a lower value.),
wherein the correction coefficient is a target value calculated based on a plurality of images which capture each of the plurality of display modules (Para 0066-0067 test image displayed on display and then measured by measurement device and the results are then stored in the system control device 40. Para 0067 image capturing, transmission, storing, and test image switching is done repeatedly until series of operation is completed) and wherein the target value is a value for correcting at least one from among the brightness and color of the plurality of sub-pixels (Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated) and corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images (Para 0076 various methods are used for calculating reference values from measurement data. for example, minimum value or the average of measured values of all pixels may be used as the reference value).

Katougi does not disclose corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images. 

Lee however discloses corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images (Para 0031 compensating brightness or color. In this embodiment, the minimum 284.47) in all the pixel values of the image 32 is used as the target value).
Katougi contains a "base" device/method of a system including a display, colorimeter, and computing device to correct color and brightness of LED elements of the display.  Lee contains a "comparable" device/method of system including a display, and computing device to correct color and brightness of LED elements of the display that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Katougi and the results would have been predictable and resulted corresponds to at least one of brightness and color of all subpixels constituting the display panel based on the plurality of images. Furthermore, both Katougi and Lee use and disclose similar functionality (i.e., improving LED backlight display for color and brightness uniformity) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 14. Katougi as modified by Rykowski discloses the display apparatus of claim 6, wherein the correction coefficient unifies the brightness and color among each of the display modules for uniformity of the brightness and the color among the plurality of display modules (Katougi abstract luminance unevenness correction and color unevenness correction, Para 0106 0135 eliminating. luminance unevenness and making the entire display screen uniform Para 0114 color unevenness is corrected).



3.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katougi et al. US 20170316754 in view of Lee et al. 20160163246 and further in view of Rykowski US 8836797.

Consider claim 7. Katougi as modified by Lee discloses the display apparatus of claim 6, further comprising: 
a communication unit (Katougi fig 1 interface 20 para 0053), wherein the processor is further configured to: 
store the correction coefficient received from an external electronic device through the communication unit in the storage ((Katougi Para 0057 color unevenness correct table stored in the storage unit 26), and 
wherein the external electronic device is further configured to: 
obtain the target value  based on to at least one of the brightness and color of the all of sub-pixels constituting a display module from among the plurality of display modules based on the plurality of images (Katougi para 0073 referenced data stored in in advance or Para 0076 various methods are used for calculating reference values from measurement data. for example average of measured values of pixels included in a center portion of the display (a portion that includes the center pixel and that covers 20% of the entire display area  may be use as a reference, the average of measured values of pixels at a plurality of predetermined points maybe use as references value or the maximum value, minimum value or the average of measured values of all pixels may be used as the reference value. Also see Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated) (also see Lee Para 0031 compensating brightness or color. In this embodiment, the minimum 284.47) in all the pixel values of the image 32 is used as the target value). Note: the term “based on” does not limit target to be obtained from the entire display panel because a display module is part of the entire panel.
 obtain a correction coefficient to correct at least one from among the brightness and color each of the plurality of sub-pixels to the target value (Katougi Also see Para 0077 method for calculating adjacent values para 0086-0088 which describe how the values and coefficient are calculated, see Para 0076 color target values Para 0102 para 0112 user selects among 3 different modes which determine the target values of the pixels fig 11-13, para 0113-0116 describe the three different modes. Also see fig 17), and 
transmit the correction coefficient corresponding to the plurality of display modules to the display apparatus (Katougi 0058 controller control the display unit to display an image that has been processed by image data processing unit and by the unevenness correction unit on the display unit. Para 102 105 107).
In the Katougi as modified by Lee reference however the calculation are done in the processor of the display and not the processor of the electronic device (PC). 
Rykowski however discloses a system the processing of the computing device performs stores, manages and analyzes display information from the measurement device and determines correction factors for he display (fig 1 col. 3 lines 35-59 lines  60-64 correction factors are supplied to the firmware or software controlling the display. Col. 4 lines 13-25 indicates that in this type of system various component can be further divided into subcomponent or various component and function may be combined and integrated).


The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but they are not persuasive. 


The Office respectfully disagrees. Katougi discloses in para 0073 referenced data stored in in advance or Para 0076 various methods are used for calculating reference values from measurement data. for example average of measured values of pixels included in a center portion of the display (a portion that includes the center pixel and that covers 20% of the entire display area may be use as a reference, the average of measured values of pixels at a plurality of predetermined points maybe use as references value or the maximum value, minimum value or the average of measured values of all pixels may be used as the reference value. Thus the target value corresponds to a portion of the subpixels or can correspond to all of the subpixels. Note that the display can be a multi display which constitutes multiple display devices as highlighted in Para 0011 0075 plurality of display devices Para 0109 display device that constitutes a multi display comprising a plurality of display devices. Also see fig 13 para 0031 see fig 18 multi-display). Furthermore, the term “based on” does not limit target value to be obtained from the entire display panel because a display module is part of the entire panel). 


The Applicant also argues (page 9 regarding claim 1, 7 and 8) that Katougi does not disclose the feature of obtaining a correction coefficient based on all sub-pixels included in the device rather than obtaining each correction coefficient corresponding to each of the subpixels constituting the panel.
The Office respectfully disagrees. Katougi discloses in Para 0056a adjustment values for color unevenness correction, para 0057 unevenness correction unit. Para 0077 method for calculating adjustment values para 0086-0088 which describe how the values and coefficient are calculated. Para 0102 perform color unevenness correction process so that the degree of color unevenness correction entire display screen changes in accordance with the mode Para 0105 luminance of entire display screen is decreased. Para 0119 uniformly shifting all pixels to a lower value. Thus, correction coefficient is applied to all pixels. Furthermore the none of claims 1, 7, or 8 recite “obtaining a correction coefficient based on all subpixels included in the device” rather claims 1, 7, 8 recite “obtain a correction coefficient for correcting at least one from among the brightness and color of each of the plurality of sub-pixels corresponding to the plurality of display modules to the target value, wherein all of the plurality of sub-pixels of sub-pixels constituting the display panel are corrected by the correction factor”. Thus, the claims identifies what the coefficient is used for and what it corresponds to but does not describe how it is obtained or what specifically it’s based on.  Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  obtaining a correction coefficient based on all subpixels included in the device]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant also argues (page 11 regarding claim 6) that Katougi do not disclose “all of the plurality of sub-pixels constituting the display panel are corrected by the correction factor”. The Applicant argues that Katougi calculates values for individual pixels and not a single value for correcting all of the sub-pixels in a display module. 



uniformly shifting all pixels to a lower value.  Also according to the specification of the instant application (para 0091 table 1 0093) the correction factor is a 3x3 matrix of correction coefficients. In contrast, the Applicant argues that a single value (correction coefficient) is used to correct all of the plurality of subpixels constituting the display panel. Also, according to fig 8 S860 -S870 correction coefficient is shown as a matrix which is applied to the subpixels. Similarly, Katougi discloses a matrix of Para 0077-0086 see coefficient matrix.

For at least these reasons the cited references read on the claimed invention.

V. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 01/14/2021Primary Examiner, Art Unit 2692